Citation Nr: 0739696	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO denied service connection 
for low back disability.

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona.  A copy of 
the hearing transcript has been associated with the claims 
file.

This matter was before the Board in August 2005 and was then 
remanded for further development.

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has submitted new evidence relating to an 
unestablished fact necessary to substantiate his low back 
service connection claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
previously denied claim for entitlement to service connection 
for low back disability.  38 U.S.C.A. § 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran's claim for a back injury was previously denied 
in a November 1972 rating decision by the RO.  The basis of 
the denial was, in part, that the record did not reflect the 
incurrence of an in-service back injury.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the veteran has submitted evidence in 
the form of November 2003, September 2004, and August 2004 
letters from fellow servicemen, each of which assert that the 
veteran's back was injured in service when his gun truck was 
hit by an explosive.  The veteran also submitted an opinion, 
dated in September 2005, from the veteran's private physician 
indicating that the veteran's current and past back symptoms 
and complaints were directly related to his injury in 
Vietnam.  This new evidence helps to establish the fact that 
the veteran incurred a back injury in service that is related 
to his current back condition, which is an unestablished fact 
necessary to substantiate the veteran's low back service 
connection claim.  Therefore, the Board finds that new and 
material evidence had been submitted to reopen a previously 
denied claim of service connection for a low back disability.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened; to this extent only, the veteran's appeal is 
granted.


REMAND

The instant case must be remanded for a VA examination and 
etiology opinion.

The record reflects a current diagnosed low back disability, 
which includes degenerative disc disease.  The record also 
contains evidence, in the form of November 2003, September 
2004, and August 2004 letters from persons who served with 
the veteran, each of which asserting that the veteran's back 
was injured in service when his gun truck was hit by an 
explosive.  Furthermore, the record contains an opinion, 
dated in September 2005, from the veteran's private 
physician, Dr. M.,  indicating the following: that the 
veteran is a former patient of Dr.M.; that Dr. M. first 
treated the veteran in the fall of 1977, with complaints of 
bilateral lower back pain and sciatica; that the veteran's 
history indicated severe injuries while enlisted in the 
military during service in Vietnam; and that the veteran's 
current and past symptoms and complaints were directly 
related to his injury in Vietnam.

There is no VA etiology opinion of record regarding the 
veteran's low back condition.  As the evidence of record 
contains evidence of a current diagnosed back disability, an 
in-service event or injury, and medical evidence indicating 
that the claimed back disability be associated with the in-
service event or injury, a VA medical examination and 
etiology opinion is necessary in the instant case.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The opinion should include a 
determination as to whether it is just as likely as not that 
any current low back disorder was incurred during the 
veteran's period of service.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current low back disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) the nature of any current low back 
disorder, and (2) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


